                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

RANDY A. HART,

        Plaintiff,
v.                                                            CASE NO. 8:21-cv-1620-WFJ-JSS

GRADY JUDD, et al.,

      Defendants.
_______________________/

                                                 ORDER

        Mr. Hart, a Florida pre-trial detainee, initiated this action pro se by filing a civil

rights complaint (Doc. 1) in which he alleges that he was falsely arrested and detained.

He moves to proceed in forma pauperis under 28 U.S.C. § 1915 (Id., pp. 3-4).

        Section 1915(g) provides:

        (g) In no event shall a prisoner bring a civil action or appeal a judgment
            in a civil action or proceeding under this section if the prisoner has,
            on 3 or more prior occasions, while incarcerated or detained in any
            facility, brought an action or appeal in a court of the United States
            that was dismissed on the grounds that it is frivolous, malicious, or
            fails to state a claim upon which relief may be granted, unless the
            prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). 1

        Mr. Hart’s prior cases, dismissed as either frivolous, malicious, or for failing to

state a claim upon which relief may be granted include Hart v. Judd, 8:11-cv-1590-T-



1 Although Mr. Hart is a pre-trial detainee, he is subject to § 1915(g) because “the term ‘prisoner’ means any
person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
delinquent for, violations of criminal law or the terms and conditions of parole, probation, pretrial release, or
diversionary program.” 28 U.S.C. § 1915(h).
33TBM (M.D.Fla.); Hart v. State of Florida, 8:13-cv-2533-T-30MAP (M.D.Fla.); Hart

v. Knight, 8:16-cv-1337-T-33JSS (M.D.Fla.); and Hart v. Hays, 8:16-cv-1391-T-

17TGW (M.D.Fla.). Because he has had at least three prior dismissals that qualify

under Section 1915(g) and because he alleges no facts showing he is under imminent

danger of serious physical injury, Mr. Hart may not proceed in forma pauperis. This

preclusion against proceeding in forma pauperis is without regard to the merits of the

present civil rights complaint. Mr. Hart may initiate a new civil rights case by filing a

civil rights complaint and paying the filing fee in full.

        Accordingly,         the     complaint        (Doc.      1)    is   DISMISSED             WITHOUT

PREJUDICE to filing a new complaint, in a new case, with a new case number, upon

the payment of the filing fee. The CLERK must serve a copy of this Order on Mr.

Hart, with a blank form petition for writ of habeas corpus under 28 U.S.C. § 2241, and

close the case. 2

        ORDERED in Tampa, Florida, on July 12, 2021.




Copy to: Randy A. Hart, pro se



2 Mr. Hart’s allegation that he “is being held in unlawful detention” (Doc. 1, p. 1) appears to challenge the
fact of his pre-trial detention, which is cognizable in a § 2241 proceeding. See Stacey v. Warden, Apalachee Corr.
Inst., 854 F.2d 401, 403 n.1 (11th Cir. 1988) (“Pre trial habeas petitions . . . are properly brought under 28
U.S.C. § 2241, which applies to persons in custody regardless of whether final judgment has been rendered.”).

                                                        2
